Citation Nr: 1726121	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss disability.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for right lower extremity radiculopathy.

4. Entitlement to an increased rating in excess of 10 percent for diverticulosis.

5. Entitlement to an increased rating in excess of 10 percent for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As to the Veteran's claim for entitlement to service connection for sleep apnea a statement of the case (SOC) was issued in February 2016. However, since the issuance of the February 2016 SOC additional treatment records relating to the Veteran's sleep apnea have been associated with the claims file. A subsequent supplemental statement of the case (SSOC) was not issued by the RO. However, given the favorable disposition of the Veteran's claim as to sleep apnea, the Board finds the Veteran is not prejudiced by the Board reviewing this evidence in the first instance and adjudicating his claim. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Obstructive sleep apnea is related to the Veteran's service-connected PTSD.

2. For the entire period on appeal the Veteran's left lower extremity radiculopathy has been manifested by mild, incomplete paralysis.

2. For the entire period on appeal the Veteran's diverticulosis has been manifested by a disability picture comparable to irritable colon syndrome with moderate, frequent episodes of bowel disturbances with abdominal distress, but not by severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1. Obstructive sleep apnea is proximately due to, or the result of the Veteran's service connected PTSD. 38 C.F.R. § 3.310 (2016).

2. The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2016).

3. The criteria for a rating in excess of 10 percent for diverticulosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7323, 7327 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

However, in light of the fully favorable decision as to the issue of entitlement to service connection for sleep apnea, no further discussion of such duties is necessary, as to this issue. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

As to the issue of the increase rating claims, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In April 2005 and October 2012 prior to the November 2005 and January 2015 respective rating decisions, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection and increased ratings. These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file. In addition, the RO associated the Veteran's identified private treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with examinations in August 2006, April 2011, and January 2015. The examinations and opinions were adequate, as to the Veteran's respective claims, because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for obstructive sleep apnea. The Veteran has reported ongoing fatigue, trouble sleeping and an over 30 year history of snoring. Further, the Veteran reports that his post traumatic stress disorder (PTSD) has caused or aggravated his sleep apnea. The Veteran is competent to describe his ongoing symptoms and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of obstructive sleep apnea. See December 2011 sleep study. 

The Veteran contends that his service-connected PTSD has caused and/or aggravated his sleep apnea. Further, the Veteran has submitted medical literature suggesting a link between PTSD and sleep apnea. The Veteran is currently service-connected for PTSD rated as 70 percent disabling. 

Before the Board is whether the Veteran's sleep apnea is due to or the result of his service-connected PTSD.  The Veteran was afforded a VA examination in August 2013. See August 2013 VA examination. The examiner noted the Veteran reported ongoing fatigue, day time sleeplessness and difficulty staying awake while driving. The examiner reported Veteran had a diagnosis of obstructive sleep apnea and continued to use a CPAP machine. Id. 

Additionally VA and private treatment records have been associated with the claims file. April 2016 treatment records note that recent medical literature has shown a link between PTSD and obstructive sleep apnea. The Veteran's mental health treatment provided noted that medical literature in 2015 noted the probability of having a high risk of obstructive sleep apnea increased with increasing severity of PTSD.  The Veteran's treatment provider noted that the Veteran's service-connected PTSD is currently rated as 70 percent disabling. The provider noted that in light of the established link in the medical literature between symptoms of PTSD and sleep apnea; the Veteran's sleep apnea is directly related and connected to his service-connected PTSD. See April 29, 2016 VA mental health note. 

After consideration of the evidence of record including the Veteran's contentions, VA treatment records and the opinion from the Veteran's current treatment provider, the Board finds that there is sufficient evidence to support the Veteran's claim that his currently diagnosed sleep apnea is due to his service-connected PTSD. The Board resolves all doubt in the Veteran's favor and concludes that the evidence favors finding the Veteran's sleep apnea is due to or a result of his service-connected PTSD.  As such the Board finds entitlement to service connection on a secondary basis is warranted. See 38 C.F.R. § 3.310. The benefit sought on appeal is granted. 

The Board is under an obligation to base an opinion on the evidence of record.  In reaching this determination, we assume a certain minimum level of competence in the VA examiner providing the positive nexus opinion.  


III. Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here as noted below staged ratings have been considered but are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Diverticulosis

The Veteran contends he is entitled to a rating in excess of 10 percent for service-connected diverticulosis. The Board finds that based on the evidence of record, for the entire period on appeal, the preponderance of the evidence is against finding a rating in excess of 10 percent for the Veteran's diverticulosis is warranted.

Under Diagnostic Code 7327, diverticulitis should be rated as irritable colon syndrome (DC 7319), peritoneal adhesions (DC 7301), or ulcerative colitis (DC 7323), depending on the predominant disability picture. See 38 C.F.R. § 4.114, DC 7327.  Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other. Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

Under DC 7301, a 10 percent rating is assigned for moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension. A 30 percent rating is assigned for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain. A 50 percent rating is assigned for severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. A note associated with DC 7301 provides that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and presence of pain.

Under DC 7319, a 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating is assigned for severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Under DC 7323, a 10 percent rating is assigned for moderate ulcerative colitis, with infrequent exacerbations. A 30 percent rating is assigned for moderately severe ulcerative colitis, with frequent exacerbations. A 60 percent rating is assigned for severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions. A 100 percent rating is assigned for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding that a 10 percent rating is warranted for the entire period on appeal. At different times during the appeal, the Veteran has stated an increased rating is warranted due to his ongoing symptoms. The Veteran has reported occasional mild abdominal discomfort and diarrhea. The Veteran is competent to report such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his diverticulosis during the appeal.

The Veteran was provided with a VA examination in August 2006. The Veteran reported recurrent bouts of abdominal pain. See August 2006 VA examination. The Veteran reported avoiding foods with small seeds and nuts. He reported 4 to 6 times a year he has several day episodes of abdominal pain, and nausea. The Veteran has not been hospitalized for this, and noted he treats his symptoms with bowel rest, eating small amounts of clear liquids and rest. After which he reports being able to return to a more normal diet. The examiner noted recurrent symptoms, causing intermittent impairment in functioning, which are not present on a sustained and regular basis. The examiner noted the Veteran regularly takes medication and modifies his diet. Id. 

Next, the Veteran was provided a VA examination in January 2015. The Veteran reported he has occasional mild abdominal discomfort and diarrhea. The Veteran reports regularly taking Metamucil. See January 2105 VA examination. The examiner noted occasional diarrhea and nausea. Occasional episodes of bowel disturbance with abdominal distress were noted. No weight loss, malnutrition, serious complications or other general health effects or surgeries were attributable to his diverticulosis. The examiner noted that the Veteran's diverticulosis did not currently render him totally and permanently unable to secure and maintain substantially gainful employment. Id. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's diverticulosis during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. Treatment records note occasional complaints of nausea, diarrhea and constipation. In April 2016 treatment records nausea, diarrhea and constipation were reported.   See April 22, 2016 VA treatment addendum. 

Based on the lay and medical evidence of record, the Board finds that a 10 percent rating for the Veteran's diverticulosis is warranted for the entire period on appeal. During this period the Veteran reported experiencing occasional abdominal pain, and diarrhea. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. VA examinations and treatment records note experiencing occasional nausea, diarrhea and constipation. The Veteran has been rated under DC 7319, irritable colon syndrome, as this Diagnostic Code reflects the Veteran's primary disability picture. The Veteran's symptoms of occasional diarrhea and constipation are in line with his current 10 percent rating which contemplates moderate symptoms with frequent episodes of bowel disturbances and abdominal stress. However, at no point during the appeal did the Veteran's symptoms rise to the level of severe, with diarrhea or alternating diarrhea and constipation with more or less constant abdominal stress. While the Veteran has reported abdominal discomfort at times there has not been more or less constant abdominal distress. 

Additionally, considering Diagnostic Code 7301 peritoneum adhesions with moderately severe, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain warrant a 30 percent rating. The Veteran's diverticulosis was not manifested by a moderately severe, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain at any point during the appeal. As such an increased rating under DC 7301 is not warranted.  

In addition Diagnostic Code 7323 colitis, ulcerative has been considered, however, to warrant a 30 percent rating symptoms must be moderately severe with frequent exacerbations.  The Veteran has reported infrequent instances of symptoms, but not frequent exacerbations and his symptoms have not warranted an increased rating under DC 7323. 

In addition, the Board is aware of the potential for consideration for an extraschedular rating in increased rating cases and here the Board declines to consider entitlement to such. 
 
All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected diverticulosis. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


B. Left lower extremity radiculopathy

The Veteran contends he is entitled to a rating in excess of 10 percent for service-connected left lower extremity radiculopathy. The Board finds that based on the evidence of record, the preponderance of the evidence is against finding a rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy is warranted.

The Veteran's left lower extremity radiculopathy is currently rated as 10 percent disabling, under Diagnostic Code 8620 based on mild paralysis of the sciatic nerve. 

The criteria for rating diseases of the peripheral nerves are based on paralysis, neuritis, or neuralgia. Because the evidence shows that the Veteran's left lower extremity is functional, it is clear that his left lower extremity radiculopathy does not produce complete paralysis. The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves). 

Neuritis of a peripheral nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain-at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. 

Under Diagnostic Code 8620, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity. A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity. A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity. A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of the lower extremity. An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8620.

The Board observes that the words "mild," "moderate," and "severe" as used in the various codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Based on the evidence of record, the Board finds that the preponderance of the evidence warrants finding that a 10 percent rating is warranted for the entire period on appeal. At different times during the appeal the Veteran has stated an increased rating is warranted due to his ongoing symptoms. The Veteran reports ongoing pain radiating down his left lower extremity. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left lower extremity radiculopathy during the appeal.

The Veteran was afforded a VA examination in April 2011. The Veteran reported ongoing low back pain. See April 2011 VA examination. Sensory findings noted decreased vibration, decreased pain or pin prick and decreased light touch, with no dysesthesias on the forefoot and toes. A detailed motor exam noted normal muscle tone, with no atrophy. No radiating pain was reported. Reflex examinations of the knee and ankle were 1+ (hypoactive).  A supplemental VA opinion in September 2011 noted that the neurological examination in the April 2011 noted findings of neuropathy due to less specific dermatonal distribution, and a lack of pain and complaints of such radiating in the lower extremity. The examiner found it was at least as likely as not that the current findings were caused by or a result of the diagnosed degenerative disorder of the lumbar spine. Id. 

Next, the Veteran was afforded a VA examination in January 2015. The Veteran reported flare-ups of back pain with intermittent pain shooting down his left leg. See January 2015 VA examination. The examiner noted symptoms of moderate left lower extremity pain, mild paresthesia and/or dysesthesias and mild numbness. Muscle strength testing was normal. A sensory examination noted decreased sensation for light touch in foot/toes. Deep tendon reflex testing of the knee and ankle were 1+ (hypoactive).  No trophic changes were noted, no muscle atrophy was noted and gait was normal.  The examiner noted involvement of the sciatic nerve. No other neurologic abnormalities or findings related to the low back were noted, and the Veteran did not have intervertebral disc syndrome (IVDS). The Veteran's left sciatic nerve was manifested by mild incomplete paralysis. The examiner noted that his left lower extremity radiculopathy would prevent heavy physical work but not sedentary work.  Id.

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's left lower extremity radiculopathy during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

Private and VA treatment records have been associated with the claims file. Treatment records in August 2007 note the Veteran reported ongoing low back pain denied subjective weakness, numbness, tingling and/or bowel or bladder dysfunction. See August 15, 2007 private treatment record. Treatment records in August 2007 noted tingling in the left lower extremity and radiating pain. See August 31, 2007 private physical therapy evaluation. 

In addition, the Veteran reported frequent increased low back pain radiating to his left leg and radiculopathy of the left lower extremity. See September 7, 2011 private treatment record. In September 2013, treatment records note ongoing spinal stenosis and lumbosacral radiculitis. See September 6, 2013 private treatment record. 

Based on the lay and medical evidence of record, the Board finds that a 10 percent rating for the Veteran's left lower extremity radiculopathy is warranted for the entire period on appeal. During this period the Veteran reporting ongoing pain which at times is radiating down his left leg. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. VA examinations and treatment records note intermittent pain radiating down his left leg, with decreased left foot/toe sensory examinations. The Veteran has been rated under DC 8620 neuritis, mild paralysis of the sciatic nerve. The Veteran's left lower extremity radiculopathy was manifested primarily by sensory disturbances characterized as mild. The VA examination in January 2015 noted intermittent pain radiating down the Veteran's left lower extremity, and his left sciatic nerve was manifested by mild incomplete paralysis. The VA examiner noted that his left lower extremity radiculopathy would prevent heavy physical work but not sedentary work. The Board finds that these findings do not approximate the criteria required for a moderately severe impairment, and an increased 20 percent rating. There was no muscle atrophy, no trophic changes, and while deep tendon reflexes were diminished there was no loss of reflexes, and strength was normal. As such, an increased 20 percent rating for left lower extremity radiculopathy is not warranted at any point on appeal. 

In addition, the Board is aware of the potential for consideration for an extraschedular rating in increased rating cases and here the Board declines to consider entitlement to such. 
 
All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected left lower extremity radiculopathy. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.


ORDER

Service connection for obstructive sleep apnea is granted.

Entitlement to a rating in excess of 10 percent for diverticulosis is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy is denied.

REMAND

The Veteran contends he is entitled to an increased rating in excess of 10 percent for bilateral hearing loss. In addition, the Veteran contends he is entitled to service connection for right lower extremity radiculopathy. The Board finds that a remand is necessary for additional development. 

First, addressing the Veteran's increased rating claim for bilateral hearing loss. The Veteran has reported a worsening of his hearing loss since his most recent VA examination. A VA examination was most recently administered in January 2015. VA treatment records in November 2015 note the Veteran reported a worsening of his hearing, and in particular was having difficulty hearing during his doctor appointments. See November 23, 2015 VA treatment record. Further, VA treatment records in April 2016 note the Veteran reported increased trouble hearing, pain, fluid and ongoing difficulties with his ears. See April 1, 2016 VA primary care note. In light of the Veteran's reports regarding an increased difficulty hearing, and a worsening of his disability, the Board finds that a current examination is warranted. As such remand is warranted for a VA audiological examination.

Next, turning to the Veteran's claim for entitlement to service connection for right lower extremity radiculopathy.  VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was most recently afforded a VA examination in January 2015. The Veteran reported ongoing flare-ups of back pain and intermittent pain shooting down both legs. See January 2015 VA examination. The examiner noted symptoms of mild right lower extremity pain, paresthesia and found that the Veteran did not have right side radiculopathy. The examiner noted the Veteran's right sciatic nerve was normal and noted no additional neurologic abnormalities relating to the low back. Id. Additionally, in a April 2011 VA examination ongoing back pain was noted and a sensory examination noted in the right lower extremity decreased vibration, decreased pain or pin prick, and decreased light touch with no dysesthesias. See April 201 VA examination. A September 2011 supplemental opinion found that the neurological examination was indicative of neuropathy rather than radiculopathy, and that it was at least as likely as not that the current findings were caused by or result of the Veteran's degenerative disorder of the lumbar spine. 

Further, private treatment records from the Veteran's treating physician note bilateral lower extremity radiculopathy. See September 4, 2013 private treatment record. Treatment records also note that the Veteran's ongoing leg pain is probably radicular pain, but may also be arising from his knee osteoarthritis. Id. 

As such, the Board finds that a new VA examination is warranted to supplement the current VA examinations of record and address the private treatment records noting bilateral extremity radiculopathy to determine whether the Veteran has right lower extremity radiculopathy, to include as secondary to his service-connected low back disorder. As such remand is warranted for a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After performing the directive above, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

3. After performing the directive above in 1, schedule the Veteran for a VA examination with a neurologist, or a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right lower extremity pain. The claims file must be made available to and reviewed by the examiner. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, including electro-diagnostic testing and the results included in the examination report. After reviewing the claims file, to include all prior opinions provided, and examining the Veteran, the examiner should answer the following questions:

a. Identify all right lower extremity disabilities. Does the Veteran have right lower extremity radiculopathy?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right lower extremity disability is related to his active service?

c. Is it at least as likely as not (a fifty percent probability or greater) that he Veteran's right lower extremity disability was caused by his service-connected low back degenerative joint disease?

d. Is it at least as likely as not (a fifty percent probability or greater) that he Veteran's right lower extremity disability was aggravated (permanently worsened beyond its natural progression) by service-connected low back degenerative joint disease?

Review of the entire claims file is required. Attention is invited to September 2013 treatment records from the Veteran's treating physician noting lumbar stenosis with bilateral radiculopathy. See September 4, 2013 private treatment records. 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the back by the service-connected disability or disabilities.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


